Title: To James Madison from Anthony Haswell, 28 June 1802 (Abstract)
From: Haswell, Anthony
To: Madison, James


28 June 1802, Bennington. Has published the laws of the last session of Congress, according to JM’s order, as well as “a resolution relative to Capt. Sterritt” and the treaties between the U.S. and the Choctaw and the Chickasaw.
 

   
   RC (DNA: RG 217, First Auditor’s Accounts, no. 13,611). 2 pp. RC written below Has-well’s account; Brent added a note dated 12 July, “The foregoing account is conformable with the direction of the Secretary of State.” Brent wrote Haswell on 12 July 1802 (DNA: RG 59, DL, vol. 14) that after settlement of his account at the Treasury Department he would be paid $94.50. Brent wrote similar letters to Joseph Gales, 13 July 1802, and to Wilson & Blackwell, 24 July 1802 (ibid.), in response to letters to JM which have not been found.


